               Case 1:20-cv-05620-RA Document 18
                                              17 Filed 08/21/20
                                                        08/19/20 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                              86 Chambers Street
                                                              New York, New York 10007

                                                              August 19, 2020
     VIA ECF
     Hon. Ronnie Abrams
     United States District Judge
     United States District Court
     40 Foley Square
     New York, New York 10007

              Re:     Patwary v. Wolf, et al., No. 20 Civ. 5620 (RA)

     Dear Judge Abrams:

             This Office represents the government in this action in which plaintiffs seek an order
     compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application
     to Register Permanent Residence or Adjust Status (Form I-485). On behalf of the government, I
     write respectfully to request that the initial conference presently scheduled for August 28, 2020
     be adjourned to a date at least one week after September 28, 2020.

             By way of background, this Office was served with a copy of the complaint on July 28,
     2020. Thus the government’s response to the complaint is due September 28, 2020. See Fed. R.
     Civ. P. 12(a)(2). The adjournment is respectfully requested in light of the September 28
     response date, in order to allow the government sufficient time to investigate the facts and
     circumstances of the case and formulate its position in this litigation. The government thus
     respectfully submits that the requested adjournment is in the interests of judicial efficiency and
     conservation of resources. This is the government’s first request to adjourn the initial
     conference. Plaintiff’s counsel consents to this request.

              I thank the Court for its consideration of this letter.
Application granted. The initial conference is                Respectfully submitted,
adjourned until October 9, 2020 at 1:30 pm.
                                                              AUDREY STRAUSS
SO ORDERED.
                                                              Acting United States Attorney

                                                        By:    s/ Simon Nakajima
                                                              SIMON NAKAJIMA
_____________
                                                              Special Assistant United States Attorney
Ronnie Abrams, U.S.D.J.                                       Telephone: (212) 637-2770
8/21/2020                                                     Facsimile: (212) 637-2786
                                                              E-mail: simon.nakajima@usdoj.gov

     cc: Counsel of record (via ECF)
